Citation Nr: 0205674	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  96-20 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the left fifth rib.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from January 1943 to 
November 1945, from February 1951 to September 1953, and from 
September 1954 to January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 1995 rating decision by the 
Atlanta, Georgia, regional office (RO) of the Department of 
Veterans' Affairs (VA) which denied entitlement to an 
increased (compensable) evaluation for residuals of a 
fracture of the left fifth rib. 

In February 1998 the Board denied the issues of entitlement 
to service connection for arthritis of multiple joints and 
bone disease, to include a compression fracture of the ninth 
and tenth thoracic vertebrae and remanded for further 
development the issue of entitlement to an increased 
(compensable) evaluation for residuals of a fracture of the 
left fifth rib.  The case has now been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2. The residuals of a fracture of the left fifth rib are 
asymptomatic.  


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
evaluation for residuals of a fracture of the left fifth rib 
have not been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§  4.20, 4.31, Part 4, Diagnostic Code 5299-5297 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

In this regard the veteran was notified of the evidence 
needed to substantiate his claim in the statement of the 
case, the supplemental statements of the case, and a 
September 2001 letter from the RO to the veteran.  The record 
also reflects that the VA has obtained all available 
evidence. Thus, the Board concludes that the VA has satisfied 
the requirements set forth in the VCAA.


Factual Background

A review of the service medical records shows that the 
veteran was hospitalized at a military facility in November 
1952.  The clinical history revealed that he had been 
involved in an automobile accident earlier that day and had 
been treated at a private facility.  The report indicates 
that at the time of admission he had some tenderness over his 
left chest.  X-rays showed a green stick fracture of the 
fifth rib on the left. The veteran was placed on quarters 
after twenty-four hours in the hospital and remained in 
quarters for eleven days.  He was then returned to duty.  The 
diagnosis was fracture, incomplete, left fifth rib with no 
artery or nerve involvement. 

A September 1953 service examination clinically evaluated the 
lungs and chest as normal.  At that time it was noted that 
the veteran was hospitalized for one day, following an 
automobile accident for a left broken rib with no complaints 
and no sequela.  The January 1961 service separation 
examination clinically evaluated the lungs and chest as 
normal.

A July 1962 rating action the RO granted service connection 
for residuals of a fracture of the left fifth rib and 
assigned a non-compensable rating which has remained in 
effect since that time.  The veteran received intermittent 
treatment at VA and non-VA medical facilities intermittently 
from 1993 to 2001 for several disorders. 

A hearing was held at the RO in April 1997.  At that time the 
veteran and his spouse testified.  The veteran described his 
accident in detail.  During his testimony the veteran also 
stated that he had arthritis of the rib cage area.  He stated 
that he was helpless.  He could not work, vacuum the floor, 
wash dishes, or brush his teeth.  The veteran's spouse stated 
that she had to part his hair.

A March 1998 VA outpatient treatment record shows that the 
veteran complained of a history of old fracture left anterior 
ribs and he stated that he continued to have some discomfort 
in this area.  A x-ray of the ribs showed some costochondral 
calcification with no other gross abnormalities noted.  The 
assessment was a history of arthritis.  

The veteran underwent a VA bone examination in July 1998.  
The veteran stated that he had chest wall pain that radiated 
below his nipples and around his back on both sides with the 
left side greater than the right.  The veteran reported that 
overhead activities were difficult because he had rib pain on 
both sides under his arms.  The examination showed that the 
veteran had 5/5 motor strength in all groups tested in upper 
and lower extremities symmetrically.  It was noted that he 
had some tenderness to palpation along the anterior and 
posterior chest wall as well as sides from the tenth rib up 
to about the fifth rib.  The pain worsened when the veteran 
raised his arms over his head.  There was no point tenderness 
anywhere and no palpable defect could be found.  The skin was 
intact throughout.  

X-rays showed that there was no evidence of a current 
fracture.  It was noted that there might be slight changes in 
the fifth rib, which could be evidence of an old fracture due 
to the veteran's history.  There was no current rib pathology 
noted.  It was also noted that there were significant 
degenerative changes in the vertebrae.  The impression was 
that it was a greater than 45 year-old fracture.  The 
examiner noted that the veteran's symptoms were almost 
certainly not due to his rips.  It was noted that the veteran 
may benefit from a neurology consult for degenerative changes 
in his back.  

A VA examination was conducted in March 2001.  The examiner 
noted that in 1952 he had fractured his left fifth rib but 
this had healed over the years, and the veteran had no real 
complaints of the chest today.  It was noted on physical 
examination that there was no tenderness over the rib cage on 
the left side.  He had a full range of motion.  There was no 
swelling or other objective signs or problems with the left 
fifth rib.  The veteran was on the medication for arthritis 
of his back and knees.  It was noted that the veteran was 
being evaluated only for residual problems with his left rib 
cage and he appeared to have no subjective symptoms with this 
disability.   

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2001) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001). 
When a condition not listed in the VA Schedule of Rating 
Disabilities is encountered, it is permissible to rate it 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2001).

The RO has assigned a noncompensable rating for the residuals 
the residuals of the fracture of the left fifth rib as 
analogous to Diagnostic Codes 5299- in accordance with the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, 38 C.F.R.§ 4.20, Part 4.  Diagnostic Code 5297 
provides for the evaluation of removal of the ribs.  Removal 
of one rib or resection of two or more ribs without 
regeneration requires a 10 percent evaluation.  

The lay testimony and statements are deemed competent 
evidence with regard to the description of the symptoms of 
residuals of the fracture of the left fifth rib.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
the pertinent rating criteria. 

In this regard, the service medical records show that the 
veteran did not undergo a resection of the left fifth rib.  
During the VA examination in July 1998 the veteran indicated 
that he was experiencing chest wall pain that radiated below 
his nipples and around his back on both sides and that 
overhead activities caused rib pain on both sides under his 
arms.  The examination showed some tenderness to palpation 
along the anterior and posterior chest wall as well as sides 
from the tenth rib up to about the fifth rib.  However, x-
rays showed no current rib pathology, to include arthritis.  
Additionally, the examiner stated that the veteran's symptoms 
were almost certainly not due to his ribs. 

Furthermore, during the March 2001VA examination, the 
examiner indicated that the veteran had no real complaints of 
the chest today.  Also, the examination showed no significant 
pathology and it was remarked that he had full range of 
motion.  The examiner also indicated that the veteran 
appeared to have no subjective symptoms with this disability. 

After reviewing the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to aan increased (compensable) evaluation for the 
residuals of a fracture of the left  fifth rib is denied.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

